DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 08 July 2022.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Page 7] with respect to rejection of claims 1, 14, 20, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 7, Applicants argue that prior art of record fails to teach “identifying feature of the driver of the vehicle from the first-feature data matches a corresponding identifying feature of the user of the communication device from the second-feature data, the identifying feature comprising at least one of a face, a voice, a fingerprint, or an eye”.
Newly found reference Abramson discloses a vehicle system [Figs. 57, 87] where, upon comparison between acquired data from different sensors inside the vehicle toward the occupants, it is determined whether the driver or the passenger is using a mobile device; wherein the determination is based, at least, on the comparison of eye gazing, face angle, etc. [Paragraphs 713-720].

Regarding claims 14 and 20, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 13-14, 20 have been amended. Claims 2 and 15 have been canceled. Claims 21-22 have been added. Thus, claims 1, 3-14, 16-22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US Patent Application Publication No. 2011/0105082) in view of Abramson et al. (US Patent Application Publication No. 2017/0279957).

Regarding claim 1, Haley teaches a system (Figs. 1-4), comprising:
a controller circuit configured to (controller 21):
receive first-feature data generated by a first detector configured to detect identifying features of a driver of a vehicle (data acquired by camera 28 for a driver [Paragraph 105]);
receive second-feature data generated by a second detector configured to detect identifying features of a user of a communication device (data acquired by camera 29 which is acquired from passengers other than driver of vehicle [Paragraph 105]), and
[
modify access to one or more functions of the communication device (access to mobile phone is denied when it is detected that the driver of the vehicle is using the phone [Abstract | Paragraphs 15-18]) [.
However, Haley does not explicitly mention determine whether an identifying feature of the driver of the vehicle from the first-feature data matches a corresponding identifying feature of the user of the communication device from the second-feature data; the identifying feature comprising at least one of a face, a voice, a fingerprint, and an eye; and [modify access…] based on the determination.
Abramson teaches, in a similar field of endeavor of vehicle systems, the following:
determine whether an identifying feature of the driver of the vehicle from the first-feature data matches a corresponding identifying feature of the user of the communication device from the second-feature data; the identifying feature comprising at least one of a face, a voice, a fingerprint, and an eye; and [modify access…] based on the determination (Abramson discloses a vehicle system [Figs. 57, 87] where, upon comparison between acquired data from different sensors inside the vehicle toward the occupants, it is determined whether the driver or the passenger is using a mobile device; wherein the determination is based, at least, on the comparison of eye gazing, face angle, etc. [Paragraphs 713-720]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Haley) by matching data (as taught by Abramson) for the purpose of preventing cheating on the usage of mobile devices when driving (Abramson – Paragraph 21).

Regarding claim 3, Haley further teaches the system of claim 1, wherein the first detector is a component of a driver monitor system installed on the vehicle (system 22 installed on vehicle 15).

Regarding claim 4, Haley further teaches the system of claim 3, wherein the first detector comprises a first camera installed on the vehicle (camera 28).

Regarding claim 5, Haley further teaches the system of claim 1, wherein the communication device is one of a mobile phone, a tablet, and a personal computer (communication device 21).

Regarding claim 6, Haley further teaches the system of claim 5, wherein the second detector comprises a second camera installed on the communication device (camera 29).

Regarding claim 7, Abramson further teaches the system of claim 1, wherein the controller circuit allows full access to the one or more functions of the communication device when the controller circuit determines that the first-feature data does not match the second-feature data (when it is determined that the passenger is using the phone, access to the phone is not denied [Paragraphs 713-720]).

Regarding claim 8, Abramson further teaches the system of claim 1, wherein the controller circuit restricts access to the one or more functions of the communication device when the controller circuit determines that the first-feature data matches the second-feature data (when it is determined that the driver is using the phone, access to the phone is denied [Paragraphs 713-720]).

Regarding claim 9, Haley further teaches the system of claim 1, wherein the controller circuit is installed on the vehicle (controller 21).

Regarding claim 10, Haley further teaches the system of claim 1, wherein the controller circuit is installed on the communication device (a person having ordinary skills in the art would recognize that each of the elements in the disclosed system is applicable to any place within the vehicle or remotely).

Regarding claim 11, Haley further teaches the system of claim 1, wherein the controller circuit is located remotely from both the vehicle and the communication device (a person having ordinary skills in the art would recognize that each of the elements in the disclosed system is applicable to any place within the vehicle or remotely).

Regarding claim 12, Abramson further teaches the system of claim 1, wherein the communication device includes a third detector, and wherein the controller circuit further determines whether the driver is the user of the communication device based on environments detected by the second detector and the third detector (since several cameras are implementable on the disclosed system, third detector is applicable for detecting the user using the phone [Fig. 94C]).

Regarding claim 13, Haley further teaches the system of claim 12, wherein the environments include a field-of-view of the second detector and a field of view of the third detector, wherein the field-of-view of the second detector and the field-of-view of the third detector are each indicative of a seating position within the vehicle, and wherein the field-of-view of the second detector is different from the field-of-view of the third detector (fields of vision for the disclosed cameras could overlap or not depending on the implementation of the system [Paragraph 105]).

Regarding claims 14, 16-19, these claims are rejected as applied to claims 1, 3-8.

Regarding claim 20, Haley teaches a system (Figs. 1-4), comprising:
a controller circuit configured to (controller 21):
receive first images from a first camera configured to capture images of a driver of a vehicle (data acquired by camera 28 for a driver [Paragraph 105]);
receive second images from a second camera configured to capture images of a user of a communication device (data acquired by camera 29 which is acquired from passengers other than driver of vehicle [Paragraph 105]);
[

modify access to one or more functions of the communication device when the driver is determined to be the user (access to mobile phone is denied when it is detected that the driver of the vehicle is using the phone [Abstract | Paragraphs 15-18]).
However, Haley does not explicitly mention compare an identifying feature of the driver of the vehicle from the first images to a corresponding identifying feature of the user of the communication device from the second images, the identifying feature comprising at least one of a face, a voice, a fingerprint, or an eye; determine whether the driver of the vehicle is the user of the communication device based on the first images and the second images.
Abramson teaches, in a similar field of endeavor of vehicle systems, the following:
compare an identifying feature of the driver of the vehicle from the first images to a corresponding identifying feature of the user of the communication device from the second images, the identifying feature comprising at least one of a face, a voice, a fingerprint, or an eye; determine whether the driver of the vehicle is the user of the communication device based on the first images and the second images (Abramson discloses a vehicle system [Figs. 57, 87] where, upon comparison between acquired data from different sensors inside the vehicle toward the occupants, it is determined whether the driver or the passenger is using a mobile device; wherein the determination is based, at least, on the comparison of eye gazing, face angle, etc. [Paragraphs 713-720]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Haley) by matching data (as taught by Abramson) for the purpose of preventing cheating on the usage of mobile devices when driving (Abramson – Paragraph 21).

Regarding claim 21, Abramson further teaches the system of claim 1, wherein the controller circuit is configured to determine whether the identifying feature of the driver of the vehicle from the first- feature data matches the corresponding identifying feature of the user of the communication device from the second-feature data by comparing at least one of facial features or at least one facial feature ratio from the first-feature data and the second- feature data (Abramson discloses a vehicle system [Figs. 57, 87] where, upon comparison between acquired data from different sensors inside the vehicle toward the occupants, it is determined whether the driver or the passenger is using a mobile device; wherein the determination is based, at least, on the comparison of eye gazing, face angle, etc. [Paragraphs 713-720]).

Regarding claim 22, Abramson further teaches the system of claim 1, wherein the first-feature data and the second-feature data comprise feature vectors (since different position of the head of the users are used for the featuring, then feature vectors [Paragraphs 753]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633